         Case 1:19-cv-02443-RDM Document 74 Filed 09/01/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


 MARK C. SAVIGNAC and
 JULIA SHEKETOFF,

      Plaintiffs,                                        Case No. 1:19-cv-02443-RDM

          v.

 JONES DAY, STEPHEN J. BROGAN,
 BETH HEIFETZ, and JOHN DOES 1-10,

      Defendants.



                    JOINT MOTION FOR EXTENSION OF TIME TO
                        COMPLETE DOCUMENT DISCOVERY

       Under this Court’s minute order of May 7, 2021, document discovery in this action is to

close by September 3, 2021. The parties respectfully submit that it is not feasible to complete

document productions by the existing deadline. Accordingly, the parties respectfully request that

the Court extend the document discovery deadline by six weeks, to October 15, 2021.
         Case 1:19-cv-02443-RDM Document 74 Filed 09/01/21 Page 2 of 2




Respectfully submitted,


 /s/ Julia Sheketoff                       /s/ Terri L. Chase
 Julia Sheketoff (pro se)                  Terri L. Chase (pro hac vice)
 2207 Combes Street                        JONES DAY
 Urbana, IL 61801                          600 Brickell Avenue, Suite 3300
 (202) 567-7195                            Miami, Florida 33131
 sheketoff@gmail.com                       Phone: 305-714-9700
 D.C. Bar No. 1030225                      Email: tlchase@jonesday.com

 /s/ Mark C. Savignac                      Traci Lovitt (Bar No. 467222)
 Mark C. Savignac (pro se)                 JONES DAY
 2207 Combes Street                        250 Vesey Street
 Urbana, IL 61801                          New York, NY 10281
 (217) 714-3803                            Phone: (212) 326-3939
 marksavignac@gmail.com                    Email: tlovitt@jonesday.com
 D.C. Bar No. 995367
                                           Christopher DiPompeo (Bar No. 1003503)
 Plaintiffs                                JONES DAY
                                           51 Louisiana Avenue NW
                                           Washington, DC 20001
                                           Phone: (202) 879-3939
                                           Email: cdipompeo@jonesday.com

                                           Anderson T. Bailey (pro hac vice)
                                           JONES DAY
                                           500 Grant Street
                                           Pittsburgh, PA 15219
                                           Phone: (412) 391-3939
                                           Email: atbailey@jonesday.com

 September 1, 2021                         Counsel for Defendants




                                       2
